UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2082



ADDIE WILLIAMS; ROSA YOUNG,

                                            Plaintiffs - Appellants,

          versus

PRINCE GEORGE'S HOSPITAL CENTER; DOCTOR DUGAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, Magistrate Judge.
(CA-94-3505-CCB)


Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Addie Williams, Rosa Young, Appellants Pro Se. Joseph Michael
McGuire, SHAWE & ROSENTHAL, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

their motion for reconsideration of a prior order granting summary

judgment to the Defendants on their action alleging employment

discrimination, civil RICO violations, and other state law claims.

Our review of the record and the district court's opinion discloses
no reversible error. Accordingly, we affirm on the reasoning of

the district court. Williams v. Prince George's Hospital Ctr.,
No. CA-94-3505-CCB (D. Md. July 10, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2